Exhibit 10.1

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

This Amendment No. 2 (this "Amendment") to the Asset Purchase Agreement, dated
as of March 6, 2018, by and between Phoenixus AG f/k/a Vyera Pharmaceuticals AG
and Turing Pharmaceuticals AG, a stock corporation organized under the laws of
Switzerland ("Seller"), and Seelos Therapeutics, Inc., a Delaware corporation
("Buyer"), as amended by that certain Amendment to Asset Purchase Agreement,
dated as of May 18, 2018, by and between Buyer and Seller (as amended, the
"Purchase Agreement"), is made as of December 31, 2018, by and between Buyer and
Seller. Capitalized terms used but not otherwise defined herein shall have the
meanings attributed to such terms in the Purchase Agreement.

RECITALS

WHEREAS, Section 10.10 of the Purchase Agreement provides that any amendment,
modification or waiver of the Purchase Agreement shall only be valid if made in
writing and signed by each of the Parties; and

WHEREAS, the Parties desire to enter into this Amendment and amend the Purchase
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1


AMENDMENTS



1.1    AMENDMENT TO SECTION 3.1. Section 3.1 of the Purchase Agreement shall be
deleted and replaced to read in its entirety as follows:

"(a) Within two (2) Business Days of execution of the Amendment to Asset
Purchase Agreement dated as of May 18, 2018, by and between Buyer and Seller,
Buyer shall pay to Seller a non-refundable amount in cash equal to $150,000 by
wire transfer of immediately available funds. Further, within two (2) Business
Days of the public announcement of the entry by Buyer into a definitive
agreement regarding the proposed reverse merger (the "Merger") to be effected
between Buyer and a company with a class of securities registered under the
Securities Exchange Act of 1934, as amended, Buyer shall pay to Seller a
non-refundable amount in cash equal to $150,000 by wire transfer of immediately
available funds.

(b) On or before the earlier to occur of: (i) the second Business Day following
the closing of the Merger and (ii) January 31, 2019, Buyer shall pay to Seller a
non-refundable amount in cash equal to $1,500,000, less $500,000 previously paid
by Buyer to Seller pursuant to the "Exclusivity" provision of that certain
TUR-002 Asset Purchase Summary of Terms and Conditions dated as of May 25, 2017
by and between the Parties, as amended (the "Cash Consideration") by wire
transfer of immediately available funds; and

--------------------------------------------------------------------------------

(c) At the Closing, Buyer shall issue to Seller 248,615 shares of common stock
of Buyer ("Common Stock") (subject to adjustment for stock splits, stock
dividends, recapitalizations and the like), which represents $4,000,000 in
shares of Common Stock based on a fully-diluted pre-money valuation of Buyer of
$65,000,000 (the "Closing Share Consideration")."

1.2    AMENDMENT TO SECTION 7.1. The first sentence of Section 7.1 of the
Purchase Agreement shall be amended by deleting the reference to "September 18,
2018" and replacing it with "December 31, 2018".

1.3    AMENDMENT TO SECTION 7.2(a)(xii). Section 7.2(a)(xii) of the Purchase
Agreement shall be deleted and replaced to read in its entirety as follows:

"(xii) Reserved."

1.4    AMENDMENT TO SECTION 7.2(b)(iii). Section 7.2(b)(iii) of the Purchase
Agreement shall be deleted and replaced to read in its entirety as follows:

"(iii) Reserved."

1.5    AMENDMENT TO SECTION 7.2(b)(viii). Section 7.2(b)(viii) of the Purchase
Agreement shall be deleted and replaced to read in its entirety as follows:

"(viii) Reserved."

1.6    AMENDMENT TO SECTION 8.2. The third sentence of Section 8.2 of the
Purchase Agreement shall be deleted and replaced to read in its entirety as
follows:

"If Buyer fails to pay the Cash Consideration by January 31, 2019 or if the
Commercialization Condition is met and Buyer does not commence a Phase III
clinical trial for the Product by the date that is 18 months after the Closing
Date (which period shall be tolled and extended if such approval has been
revoked, terminated or suspended as long as Buyer continues to use Commercially
Reasonable Efforts to reinstate such approval), then Seller may elect (by notice
to Buyer) to require Buyer to return all Assets and any related regulatory
approvals, Confidential Information, data, studies, drug product, intellectual
property including, without limitation, patents and patent applications (the
"Reverted Assets") and Assumed Liabilities to Seller for no consideration other
than the acceptance by Seller of the Assumed Liabilities."

ARTICLE 2


GENERAL PROVISIONS



2.1    FULL FORCE AND EFFECT. Except as expressly set forth herein, the Purchase
Agreement remains unchanged and in full force and effect. This Amendment shall
be deemed an amendment to the Purchase Agreement and shall become effective when
executed and delivered by the Parties. Upon the effectiveness of this Amendment,
all references in the Purchase Agreement to "the Agreement" or "this Agreement,"
as applicable, shall refer to the Purchase Agreement, as modified by this
Amendment.

--------------------------------------------------------------------------------



2.2    COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute a single
document. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

2.3    GOVERNING LAW; FORUM. This Amendment and the relationship of the Parties
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York irrespective of the choice of laws principles of the
State of New York. Any disputes relating to the transactions contemplated by
this Amendment shall be heard in the State and Federal courts located in the
County of New York in the State of New York.

2.4    AMENDMENT. Any amendment, modification or waiver of this Amendment shall
only be valid if made in writing and signed by each of the Parties.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Parties, intending to be bound hereby, have executed this Amendment as of
the date first written above.

SELLER:

PHOENIXUS AG



By: /s/ Lukas Daescher
      Name: Lukas Daescher

      Title: Country Head of Switzerland & Head of Legal Europe




BUYER:

SEELOS THERAPEUTICS, INC.



By: /s/ Raj Mehra, Ph.D.
      Name: Raj Mehra
      Title: CEO

 

 

 

Signature Page to Amendment to Asset Purchase Agreement

--------------------------------------------------------------------------------



 